Citation Nr: 1454673	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder (GI), other than intestinal perforation with diverticulitis, but to include gastroesophageal reflux disease (GERD), hiatal hernia, Barrett's esophagitis, and gastritis, also claimed as secondary to an undiagnosed illness and/or service-connected fibromyalgia. 

2. Entitlement to service connection for chronic fatigue syndrome (CFS) and/or for an undiagnosed illness manifested by chronic fatigue.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1982, and October 1990 to January 1991, with subsequent periods of active duty service in the National Guard from April 1986 to June 2003.  It also appears that he had active duty for training from July 16, 2001, to July 30, 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for GERD, hiatal hernia, and chronic fatigue syndrome.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO; a transcript of that proceeding has been associated with the claims file.  The Board then remanded the claims in April 2012 for further development. 

During the pendency of this appeal, and subsequent to the Board's requested development, the RO granted service connection for intestinal perforation with diverticulitis. See April 2013 Rating Decision. 

Although the Veteran's original gastrointestinal claims were limited to hiatal hernia and GERD, he is also diagnosed with hiatal hernia, GERD, Barrett's esophagitis, and gastritis.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claims for entitlement to service connection for hiatal hernia and GERD has been expanded to include all gastrointestinal disorders, as described above.  


In addition to the paper claims file, the Board has also reviewed the Virtual VA paperless claims processing system and the Veterans Benefits Management System.

The issue of entitlement to service connection for a GI disorder, other than intestinal perforation with diverticulitis, but to include GERD, hiatal hernia, Barrett's esophagitis, and gastritis, also claimed as secondary to an undiagnosed illness and/or service-connected fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

It is not shown that the Veteran currently has chronic fatigue syndrome.  His fatigue results from fibromyalgia, psychiatric disorders, sleep apnea, and a number of other medical conditions. 


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in September 2008 and March 2009 letters, prior to the date of the issuance of the appealed July 2009 rating decision.  The letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, the Board notes that all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  As noted in the Board's April 2012 remand, the Veteran's STRs from his second period of service are unavailable for review.  An April 2013 Formal Finding of Unavailability outlines the RO's efforts to obtain such records, which includes a negative reply from the Records Management Center (RMC).  The Veteran was informed that his service treatment records were unavailable by way of a February 2013 letter.  The RO also invited him to submit any service treatment records he may have in his possession and advised him of alternate documents he could submit to support his claims.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's STRs from his second period of service are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.  

Otherwise, the evidence of record contains the Veteran's private and VA treatment records, records from the Social Security Administration, lay statements, and argument from the Veteran's representative on his behalf.  The Veteran was afforded the opportunity to present testimony at a Board hearing, and in July 2011, he testified before the undersigned at a Travel Board hearing.  During the July 2011 hearing, the undersigned noted and explained the issue on appeal.  Information was solicited regarding the Veteran's contentions.  Additionally, the undersigned explained the how to substantiate the claim of service connection.  Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  There is nothing to give rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In April 2012, the Board remanded the claim to afford the Veteran a VA medical examination to determine the respective nature and etiology of the claimed CFS.  In response, the RO provided the requested Gulf War/CFS examination/opinion in May 2012.  The Board finds that the RO complied with the Board's Remand directives in this regard. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein.


Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome, to include as a manifestation of an undiagnosed illness. 

Applicable Laws/Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2013).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 U.S.C.A. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g). 

The Board notes that the definition for chronic fatigue syndrome for VA purposes is the following: (1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness,(vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage), (viii) migratory joint pains, (ix) neuropsychological symptoms, (x) sleep disturbance. 38 C.F.R. § 4.88a (2013).

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans. See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317( d)(2). 

There is evidence that the Veteran is a "Persian Gulf Veteran" and can avail himself of the provisions relating to undiagnosed illness pursuant to 38 C.F.R. § 3.317. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

The available service treatment records do not reveal complaints or clinical findings indicative of chronic fatigue, or chronic fatigue syndrome.  A January 2000 occupational examination associated with the Veteran's Army National Guard service indicated drowsiness secondary to medications taken for service-connected fibromyalgia.  

In January 2008, a private physician noted that the Veteran was on several medications that could worsen fatigue, including daytime Flexoril, diazepam, and hydroxyzine.  The physician noted that fatigue was likely related to lack of good quality sleep along with use of sedating medication, and fibromyalgia itself. 

In November 2009, a VA psychiatric note indicated that the Veteran had decreased energy.  A December 2009 letter from a VA physician reflected findings of fatigue.  A December 2010 VA general examination noted increased fatigue from psychiatric diagnoses and sleep apnea. 

The Veteran testified at his travel board hearing in April 2011 that he did not have a specific diagnosis of chronic fatigue syndrome, and that his fatigue had worsened since 1991. 

The Veteran underwent a comprehensive Gulf War/Chronic Fatigue Syndrome examination in May 2012; the examination report noted that the Veteran did not have (nor has he ever had) chronic fatigue syndrome.  In other words, the Veteran did not meet the diagnostic criterion for CFS.  The examiner stated that the Veteran's symptom of fatigue "have been documented to be associated with other conditions or use of medications."  During the examination, the Veteran freely stated that he had never been diagnosed with chronic fatigue syndrome and that his fibromyalgia, sleep apnea, obesity, and use of medications were the causes of his fatigue.  According to the examiner, the Veteran stated that he "did not understand that chronic fatigue syndrome is a separate entity with definite diagnostic criterion," and indicated that he "is withdrawing his claim for chronic fatigue syndrome."  The examiner thus opined that the claimed condition was less likely than not incurred in or caused by service.  

In an April 2013 VA addendum opinion, the VA examiner again confirmed that CFS (which was not diagnosed on examination in May 2012) was not incurred in, or caused by military service, nor was it caused or aggravated by any of his service-connected conditions.  

Analysis 

In this case, the evidence does not establish that the Veteran currently has chronic fatigue syndrome or any other chronic systemic disability manifested by fatigue (other than fibromyalgia, for which service connection is already in effect). 

Notably, the service treatment records are silent for any diagnosis of chronic fatigue disability or other chronic systemic disability manifested by fatigue.  Nor are there any post-service medical records showing such a diagnosis.  Post-service records do show complaints of fatigue in 2009 and 2010, but those were attributed to psychiatric diagnoses and sleep apnea.  

Moreover, given the specific conclusion of the May 2012 VA examiner that the Veteran does not have chronic fatigue syndrome, and the lack of any contrary conclusions, the weight of the evidence is clearly against a finding that the Veteran has current chronic fatigue syndrome or any other current chronic systemic disability manifested by fatigue.  Instead, the evidence indicates that the Veteran's fatigue is a result of sleep disturbance caused by a number of different disabilities (e.g., sleep apnea, psychiatric disorders, etc.) and fibromyalgia.  The Board finds that fatigue attributable to the service-connected fibromyalgia disability does not represent a separately ratable disability, particularly as fatigue is already factored in to the existing rating assigned for this disability. 

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced fatigue.  The Veteran is indeed competent to testify as to such observable symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's lay assertions do not constitute a competent clinical diagnosis of chronic fatigue syndrome. See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Notably, during both his Board hearing and the May 2012 VA examination, the Veteran freely admitted that he had never been diagnosed with chronic fatigue syndrome and that his fatigue was, in fact, associated with other disorders.  Additionally, the Veteran is not competent to assert that he has an undiagnosed illness manifested by fatigue.
In the absence of evidence showing that the Veteran has chronic fatigue syndrome due to service or an undiagnosed illness manifested by chronic fatigue, the Board finds that the weight of the evidence is against the claim of service connection.


ORDER

Service connection for chronic fatigue syndrome and an undiagnosed illness manifested by chronic fatigue is denied.  


REMAND

The Veteran contends that his GI disorders are related to service.  

Specifically, the Veteran testified that the food prepared during his service in Saudi Arabia (1990) was not cooked properly and that he began to experience abdominal pain/diarrhea at that time; he reported having intermittent GI symptomatology thereafter, and again in 2001 when he returned to Saudi Arabia for a period of active duty for training. See Board Hearing Transcript.  His GI symptoms have persisted to the present day, and include diagnoses related to both the upper GI system (e.g., GERD, hiatal hernia, and Barrett's esophagitis) and lower GI system (e.g., diverticulitis, intestinal perforations, and gastritis). See, e.g., June 2012 VA Gulf War Examination. (Note: the RO granted service connection for intestinal perforation with diverticulitis, a disability of the lower GI tract, in April 2013).  

As noted, the Board remanded the claims in April 2012 for the purpose of obtaining VA examinations and etiology opinions.  

The Board's directives specified that a VA examiner identify whether the Veteran's gastrointestinal/stomach disability pattern was (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (3) a diagnosable chronic multisymptom illness with a partially explained etiology; or (4) a disease with a clear and specific etiology and diagnosis.  If the examiner determined that the Veteran's disability pattern was either (3) or (4), above, then the examiner was asked to opine as to whether it was at least as likely as not that the disability pattern or diagnosed disease for stomach problems was related to the events of the Veteran's service in Saudi Arabia, including the ingestion of food which was not properly prepared. (Emphasis added).  The examiner was also asked to address whether it was as least as likely as not that any post-service diagnosis of GERD, diverticulitis, gastritis, and/or hernia was related to service in Saudi Arabia, and/or whether any stomach/GI problems were proximately due to or aggravated by service-connected fibromyalgia (including medications taken for such).

The requested opinion was obtained in May 2012.  The VA examiner provided diagnoses of GERD, gastritis, hiatal hernia, Barrett's esophagitis, diverticulitis, and intestinal perforations.  On the DBQ/examination report, the examiner checked a box indicating that the claimed "condition" was directly related to service, but reasoned that "a temporal aggravation" existed between the Veteran's stomach and upper GI conditions and the pain symptoms associated with fibromyalgia and his need for gradually increasing doses of pain medication. (Emphasis added).  He also stated that the Veteran's fibromyalgia was "increasing in severity as is commonly seen with the natural progression of the condition."  

As pertaining to undiagnosed illness, the examiner expressly found that of the conditions diagnosed above, all had an established etiology. See Gulf War Examination, p.5.  

Thereafter, in a June 2012 addendum report, the examiner stated that the Veteran's disability pattern (presumably, his gastrointestinal pattern) was a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  (Emphasis added).  He provided no further explanation for this conclusion.  

Based on the above inconsistencies/discrepancies, the RO sought clarification of the examiner's opinions. 

In December 2012, the VA examiner provided an addendum opinion and checked a box on the DBQ indicating that the claimed "condition" had clearly and unmistakably pre-existed service and that it was aggravated by an in-service injury/event/illness.  The examiner went on to discuss the baseline level of severity of fibromyalgia and intestinal perforation.  He did not address any other disabilities of the GI system.  

The RO requested another VA addendum opinion.  In April 2013, the VA examiner expressly contradicted his earlier May 2012 opinion, and opined that there was "no temporal or causal aggravation that existed between the Veteran's abdominal conditions and the pain symptoms associated with fibromyalgia and his need for and need of increasing doses of pain medication."  (Emphasis added).  He went on to state that gastritis, GERD, hiatal hernia, Barrett's esophagitis, diverticulitis, and intestinal perforations, were "separate and distinct conditions that are not related to fibromyalgia or medication for treatment of that condition."  The examiner stated that the Veteran's GERD and hiatal hernia were neither incurred/caused by active service, nor caused/aggravated by his service connected conditions.  No rationale was provided. 

The Board finds the above opinions to be inadequate.  Significantly, at no point has the examiner addressed the issue most germane to this appeal - namely, whether any of the diagnosed GI problems are related to the Veteran's service in Saudi Arabia, to include the ingestion of contaminated/improperly prepared food.  While the examiner generally stated that GERD and hiatal hernia were not related to service, he provided no rationale whatsoever to support this conclusion.  Moreover, he failed to address the Veteran's competent statements concerning in-service GI symptomatology; he provided no etiology opinions concerning two of the six GI disorders identified upon physical examination (i.e., gastritis and Barrett's esophagitis); and he proffered conflicting opinions concerning aggravation in the May 2012, December 2012, and April 2013 examination/addendum reports.  The examiner also provided conflicting and incomplete findings in the May 2012 examination report, noting that all of the conditions found on examination had an etiology, but also finding that the Veteran's disability pattern was a diagnosable but chronic unexplained chronic multisymptom illnesses of unknown etiology in the June 2012 addendum.  

Based on the above deficiencies, the Board finds that the issue must be remanded for an addendum opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide one that is adequate for purposes of the determination being made.).


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the May 2012 Gulf War examination and request that he prepare an addendum to the examination report.  The examiner must be provided access to the claims folder, Virtual VA and the VBMS data bases.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.

If the examiner who conducted the May 2012 VA examination is not available, the record should be forwarded to an equally qualified physician examiner.  If it is concluded by either the May 2012 physician or any new physician that a new examination is indicated, the Veteran should be scheduled for a new VA examination with a physician who will address the questions below. 

(a) After reviewing the entire record, the examiner should provide an opinion as to whether any gastrointestinal disability can be deemed to be due to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's service, including during the Persian Gulf Wars and/or ingestion of improperly cooked food while in Saudi Arabia.  

In answering this question, the examiner should reconcile his conflicting findings contained in the May 2012 VA examination report and the June 2012 addendum. 

(b) The examiner should also address whether any current gastrointestinal disorder can be attributed to his Gulf War service on a direct basis.  Specifically, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's (i) GERD; (ii) hiatal hernia; (iii) Barrett's esophagitis; and/or (iv) gastritis are attributable to his service, including as a result of being in the Persian Gulf Wars in 1990 and 2001 and/or the ingestion of food that was not properly prepared while serving in Saudi Arabia.  

The examiner is again reminded that he should accept the Veteran's reports of in-service and post-service GI symptomatology as credible.  

(c) If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that (i) GERD; (ii) hiatal hernia; (iii) Barrett's esophagitis; and/or (iv) gastritis is/are caused or aggravated by (permanently worsened) by his service-connected fibromyalgia, including medications taken for such.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.

Complete detailed rationale is requested for each opinion that is rendered.  The rationale should take into consideration the Veteran's history as it pertains to the claimed conditions (onset of symptoms, duration, frequency, etc.,)  The examiner should address all questions raised in the indented paragraphs above.

2. After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to service connection for a GI disorder, other than intestinal perforation with diverticulitis, but to include GERD, hiatal hernia, Barrett's esophagitis, and gastritis, also claimed as secondary to an undiagnosed illness and/or service-connected fibromyalgia.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


